 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   LEE EDWARD PEYTON,                                   No. 2:21-cv-0719 KJN P
12                        Plaintiff,                      ORDER
13             v.
14   BRIAN KIBLER, et al.,
15                        Defendants.
16

17             Plaintiff is a state prisoner, proceeding pro se. On April 22, 2021, plaintiff filed a request

18   to waive the three strikes bar, ostensibly under 28 U.S.C. § 1915(g). (ECF No. 2.) However,

19   court records reflect no such three strikes order against plaintiff in this district. Therefore,

20   plaintiff’s request is premature. The request is denied without prejudice to its renewal should a

21   motion invoking 28 U.S.C. § 1915(g) be filed in the future.

22             Accordingly, IT IS HEREBY ORDERED that plaintiff’s April 22, 2021 request (ECF No.

23   2) is denied without prejudice.

24   Dated: May 6, 2021

25

26

27
     /peyt0719.den
28
                                                         1
